Title: From John Adams to John Trumbull, 11 March 1793
From: Adams, John
To: Trumbull, John



My Dear Friend
Hartford March 11, 17939 o Clock in the Morning.


I am indebted to Mr. Frederick Bull for keeping a pair of Horses last fall and for storing a Chaise, Harness, Saddle and Bridle for me, through the winter. Inclosed are twenty Dollars, in a Bank Bill which I must beg the favour of you to apply to the payment of his demand.
And will you be so good as to Subscribe The Vice President for the Hartford Paper, and get the Printer to address it to him at Quincy, near Boston.
We are on the Point of Departure, and / in haste I wish you a pleasant / Summer, a long life and a wise / and witty Old Age. 
John Adams